Name: 2004/691/EC: Commission Decision of 7 October 2004 amending Decision 2002/840/EC adopting the list of approved facilities in third countries for the irradiation of foods (notified under document number C(2004) 3679)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agri-foodstuffs;  Europe;  European construction;  food technology
 Date Published: 2004-10-13; 2005-10-12

 13.10.2004 EN Official Journal of the European Union L 314/14 COMMISSION DECISION of 7 October 2004 amending Decision 2002/840/EC adopting the list of approved facilities in third countries for the irradiation of foods (notified under document number C(2004) 3679) (Text with EEA relevance) (2004/691/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 1999/2/EC of the European Parliament and of the Council of 22 February 1999 on the approximation of the laws of the Member States concerning foods and food ingredients treated with ionising radiation (1), and in particular Article 9(2) thereof, Whereas: (1) According to Directive 1999/2/EC a foodstuff treated with ionising radiation may not be imported from a third country unless it has been treated in an irradiation facility approved by the Community. (2) An initial list of approved facilities has been established by Commission Decision 2002/840/EC (2). (3) The Commission received an application for approval of one irradiation facility in Turkey and one in Switzerland through their competent authorities. Commission experts inspected the irradiation facilities in order to check whether they comply with the requirements of Directive 1999/2/EC and in particular if official supervision guarantees that they comply with the requirements of Article 7 of that Directive. Competent authorities of both countries provided satisfactory responses to all the recommendations contained in the final report. (4) Since the accession from Hungary to the Community on 1 May 2004, it is no longer appropriate to list the irradiation facility of that Member State in the Annex to Decision 2002/840/EC. This facility will be added to the list of approved irradiation facilities in the Member States referred to in Article 7(4) of Directive 1999/2/EC. (5) Decision 2002/840/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2002/840/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 October 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 66, 13.3.1999, p. 16. Directive as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (2) OJ L 287, 25.10.2002, p. 40. ANNEX List of irradiation facilities in third countries approved by the Community Reference No: EU-AIF 01-2002 HEPRO Cape (Pty) Ltd 6 Ferrule Avenue Montague Gardens Milnerton 7441 Western Cape Republic of South Africa Tel. (27-21) 551 24 40 Fax (27-21) 551 17 66 Reference No: EU-AIF 02-2002 GAMMASTER South Africa (Pty) Ltd PO Box 3219 5 Waterpas Street Isando Extension 3 Kempton Park 1620 Johannesburg Republic of South Africa Tel. (27-11) 974 88 51 Fax (27-11) 974 89 86 Reference No: EU-AIF 03-2002 GAMWAVE (Pty) Ltd PO Box 26406 Isipingo Beach Durban 4115 Kwazulu-Natal Republic of South Africa Tel. (27-31) 902 88 90 Fax (27-31) 912 17 04 Reference No: EU-AIF 05-2004 GAMMA-PAK AS YÃ ¼nsa Yolu N: 4 OSB CerkezkÃ ¶y/TEKIRDAG TR-59500 Turkey Tel. (90-282) 726 57 90 Fax (90-282) 726 51 78 Reference No: EU-AIF 06-2004 STUDER AGG WERK HARD Hogenweidstrasse 2 DÃ ¤niken CH-4658 Switzerland Tel. (41-062) 288 90 60 Fax (41-062) 288 90 70